PRIVILEGED & CONFIDENTIAL    
    


Ex. 10.26
CONSULTING AGREEMENT
Alexandra O. Haden (“Haden”) and MiMedx Group, Inc. (“Company”) hereby enter
into this Consulting Agreement (“Agreement”) dated and effective as of August
12, 2019 and agree as follows:
1.Resignation from Employment. Haden has resigned from her employment with
Company, as well as from any and all officer positions that Haden held with
Company and its affiliates effective at the close of business on August 12, 2019
(the “Separation Date”). Company has accepted such resignations.
2.Consulting Period.
a.    Company and Haden agree that in her position as General Counsel and
Secretary of Company, Haden developed detailed knowledge of Company’s business,
strategies, and legal affairs (including without limitation with respect to
Company’s Board of Directors and certain ongoing Company litigation matters),
and that Company now desires that Haden provide consulting services to Company
to continue to assist it with such matters. Accordingly, subject to the terms
and conditions of this Agreement, and provided that Haden signs and returns this
Agreement to Company within 21 days of her receipt thereof, complies with the
terms of this Agreement, and does not revoke this Agreement in accordance with
Section 13 below, Haden will provide to Company consulting services as Company
requests from time to time (the “Consulting Services”),up to 40 hours per
calendar month, on a non-exclusive basis as an independent contractor for a
period (the “Consulting Period”) beginning on August 13, 2019 and ending on
February 29, 2020 (the “Consulting End Date,” unless Company terminates the
Consulting Period prior to February 29, 2020 pursuant to Section 2(d) below, in
which case the Consulting End Date will be the effective date of such
termination). Such Consulting Services shall include, but shall not be limited
to, the matters and deliverables set forth in Exhibit A. During the Consulting
Period, Haden will inform Lee Ann Lawson, Company’s Vice President, Human
Resources, not less than once every other week of the progress and results of
the Consulting Services. Haden will perform all Consulting Services diligently,
in the best interests of Company and to the best of her professional ability and
judgment. Haden will not enter into any agreement or other obligations on behalf
of Company without the express prior written consent of Company’s Chief
Executive Officer.
b.    Subject to the terms of this Agreement, Company will pay Haden a
consulting fee during the Consulting Period at the rate of $8,000 per month (the
“Consulting Fee”), payable monthly without any deductions or withholdings, which
Haden agrees is the total amount of compensation to which she is entitled for
the Consulting Services. Haden acknowledges and agrees that she is performing
Consulting Services for Company solely as an independent contractor, she will
not be considered a Company employee for any purpose, and she hereby waives
participation in and will not receive any employee benefits, including without
limitation any participation in any Company health insurance, executive or
management incentive bonus plans, equity incentive plans, or other compensation
or benefit plans for Company employees or service providers, except as expressly
provided in Section 2(c) below.
c.    Company agrees that, during the Consulting Period, Haden will be providing
“services” as contemplated by the MiMedx Group, Inc. Assumed 2006 Stock
Incentive Plan, the





--------------------------------------------------------------------------------





MiMedx Group, Inc. 2016 Equity and Cash Incentive Plan, and Haden’s applicable
award agreements under such plans.
d.    Notwithstanding any other provision of this Agreement, Company may
immediately terminate the Consulting Period and the Consulting Services if Haden
(i) engages in any conduct that she knows or should know will or could harm the
business or reputation of Company, in Company’s sole reasonable discretion, (ii)
fails to perform the Consulting Services diligently, in the best interests of
Company and to the best of her professional ability and judgment, to Company’s
reasonable satisfaction, or (iii) otherwise breaches any provision of this
Agreement or the Existing Agreements (as defined in Section 7 below). In the
event Company elects to terminate the Consulting Period pursuant to this Section
2(d), Company will pay Haden a pro rata payment for any Consulting Services
rendered prior to the termination date, and no other amount; provided that, in
the event of such termination, the treatment of Haden’s equity awards (whether
vested or unvested) will be in accordance with Haden’s applicable award
agreements under such plans.
3.Earned and Unpaid Salary and Paid Time Off (“PTO”). Regardless of whether she
signs this Agreement, Haden also will receive any earned and unpaid salary and
PTO balance through the Separation Date in accordance with Company policy.
Haden’s benefits will be determined by applicable benefit plans (as in effect or
amended from time to time in Company’s discretion). Haden agrees that Company
and the other Released Parties do not owe her any other amounts, including
without limitation any salary, bonus, profit-sharing or incentive compensation
of any kind, notice or severance pay, equity-based compensation, or other
payments or benefits of any kind.
4.Additional Amount for Supplemental Release and Compliance with this Agreement.
Provided that Haden has provided the Consulting Services in accordance with
Section 2 above to Company’s reasonable satisfaction through February 29, 2020,
has not otherwise breached any of the terms of this Agreement, and signs and
returns to Company the Supplemental Release attached as Exhibit B to this
Agreement (the "Supplemental Release") within 21 days after (but not before) the
Consulting End Date (without revoking it), Haden will be entitled to a special
severance payment (the “Severance Amount”) in the gross aggregate amount of
$476,250 (less required and authorized withholding and deductions). Subject to
the foregoing, this Severance Amount will be paid in prorated installments over
a nine (9) month period in accordance with Company’s normal payroll schedule,
with the first such installment commencing on the first regularly scheduled
Company payday following March 28, 2020. Haden acknowledges and agrees that she
would not be entitled to receive the Severance Amount but for her undertakings
in this Agreement, including without limitation her satisfactory provision of
the Consulting Services and her signing (and not revoking) the Supplemental
Release within 21 days after (but not before) the Consulting End Date. (For the
avoidance of doubt, the Company will not be obligated to pay, and will not pay,
the Severance Amount or any portion thereof unless and until Haden provides the
Consulting Services through February 29, 2020 to Company’s reasonable
satisfaction.)
5.Released Parties. “Released Parties” as used in this Agreement includes: (a)
Company and its past, present, and future parents, divisions, subsidiaries,
partnerships, affiliates, and other related entities, and (b) each of the
foregoing entities' and persons’ past, present, and future owners, trustees,
fiduciaries, administrators, shareholders, directors, officers, partners,
members, associates, agents, employees, and attorneys, and (c) the predecessors,
successors and assigns of each of the foregoing persons and entities.


2    

--------------------------------------------------------------------------------





6.Release of Claims.
a.    Haden, and anyone claiming through Haden or on Haden’s behalf, hereby
waives and releases the Company and the other Released Parties with respect to
any and all claims, whether currently known or unknown, that Haden now has or
has ever had against the Company or any of the other Released Parties arising
from or related to any act, omission, or thing occurring or existing at any time
prior to or on the date on which Haden signs this Agreement. Without limiting
the foregoing, the claims waived and released by Haden hereunder include, but
are not limited to: (i) all claims arising out of or related in any way to
Haden’s employment, compensation, other terms and conditions of employment, or
termination from employment with the Company, including without limitation all
claims for any compensation payments, bonus, severance pay, equity, or any other
compensation or benefit; (ii) all claims that were or could have been asserted
by Haden or on Haden’s behalf in any federal, state, or local court, commission,
or agency, or under any contract, tort or other common law theory; and (iii) all
claims that were or could have been asserted by Haden or on her behalf under:
(x) the Age Discrimination in Employment Act; and (y) any other federal, state,
local, employment, services or other law, regulation, ordinance, constitutional
provision, executive order or other source of law, including without limitation
under any of the following laws, as amended from time to time: Title VII of the
Civil Rights Act of 1964, 42 U.S.C. §§ 1981 & 1981a, the Americans with
Disabilities Act, the Equal Pay Act, the Employee Retirement Income Security
Act, the Lilly Ledbetter Fair Pay Act of 2009, the Family and Medical Leave Act,
the Genetic Information Nondiscrimination Act, the Fair Credit Reporting Act,
and federal, state, and other securities laws. Notwithstanding the foregoing,
the releases and waivers in this Section 6 will not apply to any claim for
unemployment or workers’ compensation, any claim, if any, to indemnification
under her Indemnification Agreement dated March 1, 2015 and any applicable law,
any Company by-laws, or any director and officer insurance (it being understood
and agreed that this Agreement does not create or expand upon any such rights
(if any) to indemnification), or any claim that by law is non-waivable.
b.    Notwithstanding anything to the contrary in this Agreement, Haden
understands that nothing contained in this Agreement limits Haden’s ability to
report possible violations of law or regulation to, or file a charge or
complaint with, the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the National Labor Relations Board, or any other
federal, state or local governmental agency or commission (“Government
Agencies”). Haden further understands that this Agreement does not limit Haden’s
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. Nothing in this Agreement waives or releases Haden from any obligations
that Haden has as an attorney for Company or for any and all of its affiliates
under applicable laws, codes, rules and canons of professional conduct and/or
responsibility (as may be amended from time to time), or waives Company’s or any
of its affiliates’ attorney-client, work product or other privileges with
respect to any matter on which Haden worked or advised, or otherwise.
c.    Haden confirms that she has not filed any legal or other proceeding(s)
against any of the Released Parties (provided, however, that Haden need not
disclose to the Company, and the foregoing confirmation does not apply to,
conduct or matters described in Section 6(b) above), is the sole owner of the
claims released herein, has not transferred any such claims to anyone else, and
has the full right to grant the releases and agreements in this Agreement. Haden
further agrees that Haden will not at any time become a party to, or otherwise
become a class- or collective-member or other similar claimant in, any class,
collective, representative,


3    

--------------------------------------------------------------------------------





multiple-plaintiff, or other consolidated or similar action in any court or
arbitration against any of the Released Parties that involves or is based upon
any claim waived and released by Haden in Section 6(a) above, and will take all
steps necessary to opt out of any such actions. In the event of any complaint,
charge, proceeding or other claim (collectively, “Claims”) filed with any court,
other tribunal, or governmental or regulatory entity that involves or is based
upon any claim waived and released in Section 6(a) above, Haden hereby waives
and agrees not to accept any money or other personal relief on account of any
such Claims for any actual or alleged personal injury or damages to Haden,
including without limitation any costs, expenses and attorneys’ fees incurred by
or on behalf of Haden.
7.Acknowledgments, Representations, and Warranties.
a.    Haden hereby acknowledges and agrees that she remains subject to her
post-employment obligations related to protection of confidential Company
information, intellectual property, and other restrictive covenants, including
without limitation those contained in Haden’s Employee Inventions and Assignment
Agreement dated May 28, 2013, her Change in Control Severance Compensation and
Restrictive Covenant Agreement dated May 20, 2016, her Non-Competition Agreement
dated August 7, 2017, and her Confidentiality and Non-Solicitation Agreement
dated August 7, 2017 (collectively, the “Existing Agreements”). Haden further
agrees that she remains subject to all Company policies applicable to Company
employees regarding the forfeiture or recoupment of cash and/or equity
compensation from current or former Company employees based on the Company’s
financial restatements or other similar matters. Haden represents and confirms
that she has not engaged in any conduct with respect to the Company or her
duties for the Company that violates or has violated any laws, regulations, or
obligations to the Company. Haden also acknowledges and agrees that at all
times, she will remain bound by, and will comply with, any and all applicable
laws, codes, rules and canons of professional conduct and/or responsibility (as
may be amended from time to time) that are applicable to her and/or her prior
professional relationship with Company and any and all of its affiliates as an
attorney for Company and its affiliates, including without limitation preserving
Company’s and its affiliates’ attorney-client, work product and other applicable
privileges. Further, during the Consulting Period, Haden will not perform
services for or enter into an engagement with any entity that could create a
conflict of interest for Haden or could result in the breach of any of this
Consulting Agreement, the Existing Agreements, or any other prior obligation
Haden has to Company without Company’s express prior written consent. Haden
agrees that she has no present or future right to employment with Company or any
of the other Released Parties and will not apply for employment with any of
them.
b.    Except as provided in Section 6(b) above, and without limiting or
otherwise affecting Haden’s obligations under Section 2 of this Agreement,
following the Separation Date, Haden will reasonably cooperate in any
administrative, investigative, litigation or other legal matter(s) involving the
Company or any of the other Released Parties and which in any way relate to or
involve Haden’s employment with or other services to the Company. Haden’s
obligation to cooperate hereunder will include, without limitation, meeting and
conferring with such persons at such times and in such places as the Company and
the other Released Parties may reasonably require (including without limitation
by telephone, video conference, or other remote means of communication), and
giving truthful evidence and truthful testimony and executing and delivering to
the Company and any of the other Released Parties any truthful papers reasonably
requested by any of them. Haden will be reimbursed for reasonable out-of-pocket
expenses that Haden incurs in rendering cooperation after the Separation Date
pursuant to this Agreement, in accordance


4    

--------------------------------------------------------------------------------





with the Company’s business expense policies then in effect and any associated
reasonable attorney’s fees, in connection with the existing indemnification
agreement.
c.    Haden hereby represents and warrants that: (i) any subsequent employment
she has with, or responsibilities for, any other employer or other entity after
the Separation Date will not violate any of her post-separation obligations to
Company in the Existing Agreements, this Agreement, or otherwise; (ii) she will
not use or disclose to Company or its affiliates any confidential or proprietary
information of any other person or entity (including, but not limited to any
subsequent employer) in the provision of the Consulting Services; (iii) her
provision of the Consulting Services will not violate, and is not otherwise
restricted by, any obligation she may have to any other person or entity,
including any subsequent employer; and (iv) she has disclosed the fact,
anticipated duration, and time commitment associated with the Consulting
Services to her new employer and that her new employer has consented to her
providing the Consulting Services as contemplated by this Agreement.
8.Return of Property. Haden acknowledges and confirms that she has returned or
will promptly return all property of Company and the other Released Parties that
is in her possession, custody, or control, including without limitation any and
all documents and other information that reflect or contain any Company
confidential or proprietary information, cell phones and other mobile devices,
computers, credit cards, and other equipment and materials furnished to her by
Company; provided, however that Haden will be entitled to retain during the
Consulting Period such property and/or equipment as Company deems necessary for
her performance of the Consulting Services but will return all such property
upon the earlier of Company’s request and the Consulting End Date.
9.Non-Disparagement. Except as otherwise provided in Section 6(b), Haden will
refrain from all conduct, verbal or otherwise, that disparages or damages the
reputation, goodwill, or standing in the community of the Company, any of the
other Released Parties, clients, customers, or any of the Company’s past,
present, or prospective products, services, or other lines of business, and
represents that she has not engaged in any such conduct; provided that nothing
herein will prohibit Haden from giving truthful testimony or evidence to a
governmental entity, or if properly subpoenaed or otherwise required to do so
under applicable law. Company agrees that it will instruct the individuals who
hold the positions of Chief Executive Officer and Chief Financial Officer, as
well as, 16 b Officers and SVP, Human Resources, to refrain from all conduct,
verbal or otherwise, that disparages or damages the reputation, goodwill, or
standing in the community of Haden; provided that nothing herein will prohibit
such individuals from giving truthful testimony or evidence to a governmental
entity, or if properly subpoenaed or otherwise required to do so under
applicable law.
10.Representation Re: “Ineligible Persons”. Company complies with all Federal
and State laws and regulations, including the requirement not to contract with
“Ineligible Persons.” An “Ineligible Person” is any individual or entity who:
(i) is currently excluded, suspended, debarred or otherwise ineligible to
participate in the Federal health care programs (as defined below); or (ii) has
been convicted of a criminal offense related to the provision of health care
items or services and has not been reinstated in the Federal health care
programs after a period of exclusion, suspension, debarment or ineligibility.
Haden hereby warrants and represents that neither Haden nor any individual
employed by Haden is an Ineligible Person. Haden agrees to disclose to Company
immediately any event that makes Haden or any individual employed by Haden an
Ineligible Person. Haden agrees to provide access to, permit audit of, and
provide copies of records and other information to the U.S. Department of
Justice, the Secretary of the U.S. Department of Health and


5    

--------------------------------------------------------------------------------





Human Services, the U.S. Comptroller General, CMS and such other officials
entitled by law or under government-funded programs (collectively, “Government
Officials”) as may be necessary for compliance by Company with the provisions of
all state and federal laws and contractual requirements governing Company,
including, but not limited to, the Medicare program. For purposes of this
Agreement, the term “Federal health care program” shall have the meaning
ascribed to it in 42 U.S.C. § 1320a-7b(f).
11.No Admission. Nothing in this Agreement is intended to or will be construed
as an admission by Company or any of the other Released Parties that any of them
violated any law, breached any obligation or otherwise engaged in any improper
or illegal conduct with respect to Haden or otherwise. The Released Parties
expressly deny any such illegal or wrongful conduct.
12.Remedies. Haden and Company agree that a breach of Section 7(a), Section
7(b), or Sections 8-10 of this Agreement by Haden will result in irreparable
damages and harm to Company and that Company will be without an adequate remedy
at law in the event of such breach. As a result, Haden agrees that Company may,
in addition to any other remedies available to it, institute and prosecute
proceedings in any court of competent jurisdiction to enjoin Haden from
violating such provisions of this Agreement and that, in any such proceedings,
Haden will not assert that Company has an adequate remedy at law for the breach
by Haden of such provisions.
13.Haden understands and agrees that: (a) this is the full and final release of
all claims against the Released Parties through the date she signs this
Agreement; (b) she knowingly and voluntarily releases claims hereunder for
valuable consideration; (c) she hereby is and has been advised of her right to
have her attorney review this Agreement (at her cost) before signing it; (d) she
has 21 days to consider whether to sign this Agreement; and (e) she may, at her
sole option, revoke this Agreement upon written notice delivered to Lee Ann
Lawson, Company’s Vice President, Human Resources, within 7 days after signing
it. This Agreement will not become effective or enforceable until this 7-day
period has expired and will be void if Haden revokes it.
14.Additional Provisions. This Agreement embodies the entire agreement of the
parties regarding the matters described herein and supersedes any and all prior
and/or contemporaneous agreements, oral or written, between the parties
regarding such matters, provided that the Existing Agreements will continue in
full force and effect in accordance with their terms. Haden acknowledges that no
promises or representations other than those set forth in this Agreement have
been made to her to induce her to sign this Agreement, and that Haden only has
relied on promises expressly stated herein. This Agreement is governed by the
internal laws of the State of Georgia, and may be modified only by a writing
signed by all parties. The waiver by either party of a breach of any term or
provision of this Agreement must be in writing signed by such party in order to
be binding and, further, will not operate or be construed as a waiver of a
subsequent breach of the same provision by any party or of the breach of any
other term or provision of this Agreement. This Agreement is enforceable by the
Company and its affiliates and may be assigned or transferred by the Company to,
and will be binding upon and inure to the benefit of, any parent or other
affiliate of the Company or any person which at any time, whether by merger,
purchase, or otherwise, acquires all or substantially all of the assets, stock
or business of the Company or of any division thereof. Haden may not assign any
of Haden’s rights or obligations under this Agreement. If any restriction(s)
herein is found to be unenforceable by a court of competent jurisdiction, the
parties agree that any such restriction(s) may be modified or limited so that it
or they may then be enforced to the fullest extent possible. The provisions of
this Agreement


6    

--------------------------------------------------------------------------------





are severable if a court of competent jurisdiction finds any of them
unenforceable (after any modification or limitation under the foregoing).
15.Tax Matters.
a.    Haden and the Company agree that any Consulting Fees will be reported on
an IRS Form 1099, and that the Severance Amount will be reported on an IRS Form
W-2. Haden acknowledges and agrees that she is and will be solely responsible
for the payment of any and all applicable federal, state, local, and other taxes
relating to any Consulting Fees paid pursuant to Section 2 of this Agreement.
Haden further agrees to indemnify, defend, and hold harmless Company and the
other Indemnified Parties for and against any and all federal, state, local, or
other tax liability (including without limitation, liability for back
withholding, penalties, interest, and attorneys' fees) incurred by any of the
Indemnified Parties (as defined below) relating in any way to the Consulting
Fees.
b.    All payments and other benefits provided under this Agreement will be
subject to applicable withholdings and deductions in accordance with applicable
law. It is intended that any amounts payable under this Agreement will be exempt
from or comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and treasury regulations relating thereto, so as not to
subject Haden to the payment of any interest and tax penalty which may be
imposed under Section 409A of the Code, and this Agreement will be interpreted
and construed accordingly; provided, however, that the Company and the other
Released Parties will not be responsible for any taxes, penalties, interest or
other losses or expenses incurred by Haden due to any failure to comply with
Section 409A of the Code. The timing of the payments or benefits provided herein
may be modified to so comply with Section 409A of the Code. All references in
this Agreement to Haden’s termination of employment and to the Separation Date
will mean a separation from service within the meaning of Section 409A of the
Code, to the extent necessary under 409A. Each payment under this Agreement as a
result of the separation of Haden’s service will be considered a separate
payment for purposes of Section 409A of the Code. Notwithstanding any other
provision in this Agreement, if on the date of Haden’s separation from service
(as defined in Section 409A of the Code) (i) the Company is a publicly traded
corporation and (ii) Haden is a “specified employee,” as defined in Section 409A
of the Code, then to the extent any amount payable under this Agreement upon
Haden’s separation from service constitutes the payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, that under the
terms of this Agreement would be payable prior to the six (6) month anniversary
of Haden’s separation from service, such payment will be delayed until the
earlier to occur of (x) the first day of the seventh month following Haden’s
separation from service or (y) the date of Haden’s death. Any reimbursement
payable to Haden pursuant to this Agreement will be conditioned on the
submission by Haden of all expense reports reasonably required by the Company
under any applicable expense reimbursement policy, and will be paid to Haden
within thirty (30) days following receipt of such expense reports, but in no
event later than the last day of the calendar year following the calendar year
in which Haden incurred the reimbursable expense. Any amount of expenses
eligible for reimbursement or in-kind benefit provided during a calendar year
will not affect the amount of expenses eligible for reimbursement or in-kind
benefit to be provided during any other calendar year. The right to
reimbursement or to an in-kind benefit pursuant to this Agreement will not be
subject to liquidation or exchange for any other benefit.
16.Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be considered an original, and all of which taken together
will be considered one and


7    

--------------------------------------------------------------------------------





the same instrument. This Agreement may be executed by .pdf signatures and a
.pdf signature will constitute an original for all purposes.
        


8    

--------------------------------------------------------------------------------





THE PARTIES STATE THAT THEY HAVE READ THE FOREGOING, UNDERSTAND EACH OF ITS
TERMS, AND INTEND TO BE BOUND THEREBY:


ALEXANDRA O. HADEN






/s/ Alexandra O. Haden _ _________






Date: 8/23/2019


MIMEDX GROUP, INC.






/s/ Timothy Wright _ _________


Title: CEO


Date: 8-27-2019









9    

--------------------------------------------------------------------------------







EXHIBIT A


DESCRIPTION OF CONSULTING SERVICES


In addition to such other services as MiMedx Group, Inc. (“Company”) may request
from time to time, the Consulting Services shall include the following matters,
which Haden shall be responsible for completing and/or assistance with, in a
manner that meets Company’s reasonable satisfaction, during the Consulting
Period:


•
Preparation and completion of meeting minutes related to the meetings of
Company’s Board of Directors and committees thereof between March 1, 2015 and
April 12, 2019.



•
Availability to discuss various Board of Director initiatives or special
committees and or general questions regarding previous Board activities



•
Available for inquiries or questions related to any existing general case and/or
litigation matters including but not limited to pending SEC and DOJ government
investigations and pending shareholder derivative and class action lawsuits.











10    

--------------------------------------------------------------------------------






EXHIBIT B -- SUPPLEMENTAL RELEASE
Alexandra O. Haden ("Haden") and MiMedx Group, Inc. (“Company”) hereby enter
into this Supplemental Release ("Release") in accordance with the Consulting
Agreement between Company and Haden dated as of August 12, 2019 (the
"Agreement"). Capitalized terms not expressly defined in this Release will have
the meanings set forth in the Agreement:
1.    Haden understands and agrees that Haden’s execution of this Release within
21 days after (but not before) the Consulting End Date (without revoking it) is
among the conditions precedent to Company’s obligation to provide the Severance
Amount set forth in Section 4 of the Agreement. Company will provide such
benefit in accordance with the terms of the Agreement once the conditions set
forth therein and in this Release have been met.
2.    "Released Parties" as used in this Release includes: (a) Company and its
past, present, and future parents, divisions, subsidiaries, partnerships,
affiliates, and other related entities; (b) each of the foregoing entities' and
persons’ past, present, and future owners, trustees, fiduciaries,
administrators, shareholders, directors, officers, partners, members,
associates, agents, employees, and attorneys; and (c) the predecessors,
successors and assigns of each of the foregoing persons and entities.
3.    Haden and anyone claiming through her or on her behalf hereby waive and
release Company and the other Released Parties with respect to any and all
claims, whether currently known or unknown, that Haden now has or has ever had
against Company or any of the other Released Parties arising from or related to
any act, omission, or thing occurring or existing at any time prior to or on the
date on which she signs this Release. Without limiting the foregoing, the claims
waived and released by Haden hereunder include, but are not limited to, all
claims under the Age Discrimination in Employment Act; all claims under any
other federal, state, local, employment, services or other law, regulation,
ordinance, constitutional provision, executive order or other source of law; all
claims arising out of Haden’s employment and the Consulting Services,
compensation, other terms and conditions of employment or the Consulting
Services, or termination from employment or the Consulting Services; all claims
for discrimination, harassment, retaliation and failure to accommodate; and all
contract, tort and other common law claims, including without limitation all
claims for breach of contract (oral, written or implied), wrongful termination,
defamation, invasion of privacy, infliction of emotional distress, tortious
interference, fraud, estoppel and unjust enrichment. Notwithstanding the
foregoing, the releases and waivers in this Section 3 will not apply to any
claim for unemployment or workers’ compensation, any claim, if any, to
indemnification under her Indemnification Agreement dated March 1, 2015, and any
applicable law, any Company by-laws, or any director and officer insurance (it
being understood and agreed that this Agreement does not create or expand upon
any such rights (if any) to indemnification).
4.    Haden confirms that she has not filed any legal or other proceeding(s)
against any of the Released Parties, is the sole owner of and has not
transferred the claims released herein, and has the full right to grant the
releases and agreements in this Release. In the event of any further proceedings
based upon any released matter, none of the Released Parties will have any
further monetary or other obligation of any kind to Haden, and Haden hereby
waives any such monetary or other recovery.
5.    Haden understands and agrees that: (a) this is the full and final release
of all claims against the Released Parties through the date she signs this
Release; (b) she knowingly and voluntarily releases claims hereunder for
valuable consideration; (c) she hereby is and has been advised of her right to
have her attorney review this Release (at her cost) before signing it; (d) she
has 21 days to consider whether to sign this Release; and (e) she may, at her
sole option, revoke this Release upon written notice delivered to Lee Ann
Lawson, Company’s Vice President, Human Resources within 7 days after signing
it. This Release will not become effective or enforceable until this 7-day
period has expired and will be void if Haden revokes it.
6.    Except as required by law, Haden will not disclose the existence or terms
of this Release to anyone except her accountants, attorneys and spouse, provided
that each such person will be bound by this confidentiality provision and Haden
will ensure such confidentiality. Nothing in this Release is intended to or will
be construed as an admission by any of the Released Parties that any of them
violated any law, breached any obligation or otherwise engaged in any improper
or illegal conduct with respect to Haden or otherwise. The Released Parties
expressly deny any such illegal or wrongful conduct. This Release, the
Agreement, and the Existing Agreements are the entire agreement of the parties
regarding the matters described in such agreements and supersede any and all
prior and/or contemporaneous agreements, oral or written, between the parties
regarding such matters. This Release is governed by Georgia law, may be signed
in counterparts, and may be modified only by a writing signed by all parties.





--------------------------------------------------------------------------------





THE PARTIES STATE THAT THEY HAVE READ AND UNDERSTAND THE FOREGOING AND KNOWINGLY
AND VOLUNTARILY INTEND TO BE BOUND THERETO:
ALEXANDRA O. HADEN                MIMEDX GROUP, INC.
______________________________            By:___________________________
Title: _________________________    
Date:_________________________            Date:_________________________




2

